Exhibit 10.6

 

MEMBERSHIP INTEREST PLEDGE AGREEMENT

(50% North Metro Harness Initiative, LLC)

 

This PLEDGE AGREEMENT, dated as of October 20, 2005 (together with all
amendments, if any, from time to time hereto, this “Agreement”) between
SOUTHWEST CASINO AND HOTEL CORP., a Minnesota corporation (the “Pledgor”) and
CROWN BANK, a Minnesota state banking corporation (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Revolving Credit and Term Loan Agreement of
even date herewith by and among Pledgor as Borrower, and Lender (including all
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented or otherwise modified (the “Credit Agreement”) the Lender has
agreed to extend certain financial accommodations to the Pledgor;

 

WHEREAS, Pledgor is the record and beneficial owner of the membership interests
in the Pledged Entity (the “Membership Interests”) listed in Schedule I hereto;
and

 

WHEREAS, in order to induce Lender to extend the financial accommodations
provided for in the Credit Agreement, Pledgor has agreed to pledge the Pledged
Collateral to Lender in accordance herewith.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lender to extend the financial accommodations provided
for in the Credit Agreement, it is agreed as follows:

 


1.  DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT
AGREEMENT ARE USED HEREIN AS THEREIN DEFINED, AND THE FOLLOWING SHALL HAVE
(UNLESS OTHERWISE PROVIDED ELSEWHERE IN THIS AGREEMENT) THE FOLLOWING RESPECTIVE
MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORM OF THE TERMS DEFINED):


 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

 

“Member Control Agreement” means the Member Control Agreement of North Metro
Harness Initiative, LLC, a Minnesota limited liability company, dated June 8,
2004.

 

“MTR” means MTR-Harness, Inc., a Minnesota corporation.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

 

“Pledged Entity” means an issuer of Pledged Interests.

 

“Pledged Interests” means those Membership Interests listed on Schedule I
hereto.

 

--------------------------------------------------------------------------------


 

“Right of First Refusal” means the right of first refusal granted to MTR under
the Member Control Agreement.

 

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

 


2.  PLEDGE.  PLEDGOR HEREBY PLEDGES TO LENDER, A FIRST -PRIORITY SECURITY
INTEREST IN ALL OF THE FOLLOWING (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


 


(A)  THE PLEDGED INTERESTS AND THE CERTIFICATES, IF ANY, REPRESENTING THE
PLEDGED INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER
PROPERTY OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED
INTERESTS; AND


 


(B)  ANY ADDITIONAL MEMBERSHIP INTERESTS OF A PLEDGED ENTITY FROM TIME TO TIME
ACQUIRED BY PLEDGOR IN ANY MANNER (WHICH MEMBERSHIP INTERESTS SHALL BE DEEMED TO
BE PART OF THE PLEDGED INTERESTS), AND THE CERTIFICATES REPRESENTING SUCH
ADDITIONAL MEMBERSHIP INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, CASH,
INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH MEMBERSHIP INTERESTS.


 


3.  SECURITY FOR OBLIGATIONS.  THIS AGREEMENT SECURES, AND THE PLEDGED
COLLATERAL IS SECURITY FOR, THE PROMPT PAYMENT IN FULL WHEN DUE, WHETHER AT
STATED MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF ALL
OBLIGATIONS OF ANY KIND UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ALL OBLIGATIONS OF PLEDGOR NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ALL FEES, COSTS AND EXPENSES
WHETHER IN CONNECTION WITH COLLECTION ACTIONS HEREUNDER OR OTHERWISE
(COLLECTIVELY, THE “SECURED OBLIGATIONS”).


 


4.  DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES, IF ANY, EVIDENCING THE
PLEDGED COLLATERAL SHALL BE DELIVERED TO AND HELD BY LENDER, PURSUANT HERETO. 
ALL PLEDGED INTERESTS SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF
TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.


 


5.  REPRESENTATIONS AND WARRANTIES.  PLEDGOR REPRESENTS AND WARRANTS TO LENDER
THAT:


 


(A)  PLEDGOR IS, AND AT THE TIME OF DELIVERY OF THE PLEDGED INTERESTS TO LENDER
WILL BE, THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER OF SUCH PLEDGED
COLLATERAL PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN OR SECURITY INTEREST
THEREON OR AFFECTING THE TITLE THERETO, EXCEPT FOR THE RIGHT OF FIRST REFUSAL
AND THE LIEN AND SECURITY INTEREST CREATED BY THIS AGREEMENT;


 


(B)  ALL OF THE PLEDGED INTERESTS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED;


 


(C)  SUBJECT TO THE RIGHT OF FIRST REFUSAL, PLEDGOR HAS THE RIGHT AND REQUISITE
AUTHORITY TO PLEDGE, ASSIGN, TRANSFER, DELIVER, DEPOSIT AND SET OVER THE PLEDGED
COLLATERAL PLEDGED BY PLEDGOR TO LENDER AS PROVIDED HEREIN;

 

2

--------------------------------------------------------------------------------


 


(D)  NONE OF THE PLEDGED INTERESTS HAS BEEN ISSUED OR TRANSFERRED IN VIOLATION
OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE OR SIMILAR LAWS OF ANY
JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE SUBJECT;


 


(E)  ALL OF THE PLEDGED INTERESTS ARE PRESENTLY OWNED BY PLEDGOR, AND ARE
PRESENTLY REPRESENTED BY THE CERTIFICATES, IF ANY, LISTED ON SCHEDULE I HERETO. 
AS OF THE DATE HEREOF, EXCEPT FOR THE RIGHT OF FIRST REFUSAL AND THE PROVISIONS
OF THE MEMBER CONTROL AGREEMENT, THERE ARE NO EXISTING OPTIONS, WARRANTS, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO THE PLEDGED INTERESTS;


 


(F)  EXCEPT FOR THE MRC STATEMENT AND THE MTR-HARNESS CONSENT, BOTH OF WHICH
HAVE BEEN RECEIVED, AND THE RIGHT OF FIRST REFUSAL, NO CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ORDER OR OTHER ACTION BY, AND NO NOTICE TO OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED (I) FOR THE
PLEDGE BY PLEDGOR OF THE PLEDGED COLLATERAL PURSUANT TO THIS AGREEMENT OR FOR
THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY PLEDGOR, OR (II) FOR
THE EXERCISE BY LENDER OF ANY RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE
REMEDIES IN RESPECT OF THE PLEDGED COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT
AS MAY BE REQUIRED IN CONNECTION WITH SUCH DISPOSITION BY LAWS AFFECTING THE
OFFERING AND SALE OF SECURITIES GENERALLY;


 


(G)  THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED COLLATERAL PURSUANT TO
THIS AGREEMENT WILL CREATE, SUBJECT TO THE RIGHT OF FIRST REFUSAL A VALID FIRST
PRIORITY LIEN ON AND A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF
THE LENDER IN SUCH PLEDGED COLLATERAL AND THE PROCEEDS THEREOF, SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS, SUBJECT TO NO OTHER LIEN;


 


(H)  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY PLEDGOR
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PLEDGOR ENFORCEABLE
AGAINST PLEDGOR IN ACCORDANCE WITH ITS TERMS;


 


(I)  THE PLEDGOR HEREBY AUTHORIZES THE LENDER TO FILE ALL OF THE LENDER’S
FINANCING STATEMENTS AND AMENDMENTS TO FINANCING STATEMENTS, AND ALL
TERMINATIONS OF THE FILINGS OF OTHER SECURED PARTIES, ALL WITH RESPECT TO THE
PLEDGED COLLATERAL, IN SUCH FORM AND SUBSTANCE AS THE LENDER, IN ITS SOLE
DISCRETION, MAY FROM TIME TO TIME DETERMINE; AND


 


(J)  THAT THE PLEDGOR HEREBY UNCONDITIONALLY CONSENTS TO THE PLEDGE AND
ASSIGNMENT OF THE PLEDGED INTERESTS CONTEMPLATED BY THIS AGREEMENT AS REQUIRED
BY SECTION 1.1 OF ARTICLE XIII OF THE NORTH METRO MEMBER CONTROL AGREEMENT.


 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 


6.  COVENANTS.  PLEDGOR COVENANTS AND AGREES THAT UNTIL THE TERMINATION DATE:


 


(A)  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, PLEDGOR WILL NOT SELL, ASSIGN,
TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO THE PLEDGED
COLLATERAL, OR ANY UNPAID DIVIDENDS, INTEREST OR OTHER DISTRIBUTIONS OR PAYMENTS
WITH RESPECT TO THE PLEDGED COLLATERAL OR GRANT A LIEN IN THE PLEDGED
COLLATERAL;

 

3

--------------------------------------------------------------------------------


 


(B)  PLEDGOR WILL, AT ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ALL
SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS LENDER FROM TIME TO TIME MAY
REQUEST IN ORDER TO ENSURE TO LENDER THE BENEFITS OF THE LIEN IN AND TO THE
PLEDGED COLLATERAL INTENDED TO BE CREATED BY THIS AGREEMENT, INCLUDING THE
FILING OF ANY NECESSARY UCC FINANCING STATEMENTS, WHICH MAY BE FILED BY LENDER
AND WILL COOPERATE WITH LENDER, AT PLEDGOR’S EXPENSE, IN OBTAINING ALL NECESSARY
APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER FEDERAL, STATE, LOCAL OR
FOREIGN LAW IN CONNECTION WITH SUCH LIENS OR ANY SALE OR TRANSFER OF THE PLEDGED
COLLATERAL;


 


(C)  PLEDGOR HAS AND WILL DEFEND THE TITLE TO THE PLEDGED COLLATERAL AND THE
LIENS OF LENDER IN THE PLEDGED COLLATERAL AGAINST THE CLAIM OF ANY PERSON AND
WILL MAINTAIN AND PRESERVE SUCH LIENS;


 


(D)  PLEDGOR WILL, UPON OBTAINING OWNERSHIP OF ANY ADDITIONAL MEMBERSHIP
INTERESTS OF A PLEDGED ENTITY OR MEMBERSHIP INTERESTS OTHERWISE REQUIRED TO BE
PLEDGED TO LENDER PURSUANT TO ANY OF THE LOAN DOCUMENTS WHICH MEMBERSHIP
INTERESTS, NOTES OR INSTRUMENTS ARE NOT ALREADY PLEDGED COLLATERAL, PROMPTLY
(AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS) DELIVER TO LENDER A PLEDGE
AMENDMENT, DULY EXECUTED BY PLEDGOR, IN SUBSTANTIALLY THE FORM OF SCHEDULE II
HERETO (A “PLEDGE AMENDMENT”) IN RESPECT OF ANY SUCH ADDITIONAL MEMBERSHIP
INTERESTS, PURSUANT TO WHICH PLEDGOR SHALL PLEDGE TO LENDER ALL OF SUCH
ADDITIONAL MEMBERSHIP INTERESTS, NOTES AND INSTRUMENTS.  PLEDGOR HEREBY
AUTHORIZES LENDER TO ATTACH EACH PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES
THAT ALL PLEDGED INTERESTS AND PLEDGED INDEBTEDNESS LISTED ON ANY PLEDGE
AMENDMENT DELIVERED TO LENDER SHALL FOR ALL PURPOSES HEREUNDER BE CONSIDERED
PLEDGED COLLATERAL; AND


 

(e)  Other than “Tax Distributions” (as defined in the Member Control Agreement)
which may be retained by the Pledgor pursuant to Section 7(b) hereof, all
distributions in respect of the Pledged Interest, whenever paid or made, shall
be delivered to Lender to be applied to the Secured Obligations in such manner
of application as the Lender may deem appropriate, and shall, if received by
Pledgor, be received in trust for the benefit of Lender, be segregated from the
other property or funds of Pledgor, and be forthwith delivered to Lender in the
same form as so received (with any necessary endorsement).  If the Pledgor fails
to make any endorsement required under this Agreement, the Lender, or any of its
officers or employees or agents on behalf of the Lender, is hereby irrevocably
appointed as the attorney in fact (which appointment is coupled with an
interest) for the Pledgor to make such endorsement in the Pledgor’s name.

 


7.  PLEDGOR’S RIGHTS.  AS LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND UNTIL WRITTEN NOTICE SHALL BE GIVEN TO PLEDGOR IN
ACCORDANCE WITH SECTION 8(A) HEREOF:


 

(a)  Pledgor shall have the right, from time to time, to vote and give consents
with respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document; provided, however, that no vote shall be cast, and no
consent shall be

 

4

--------------------------------------------------------------------------------


 

given or action taken, which would have the effect of impairing the position or
interest of Lender in respect of the Pledged Collateral; and Pledgor shall be
entitled, from time to time, to collect and receive for its own use all Tax
Distributions.

 


8.  DEFAULTS AND REMEDIES; PROXY.


 


(A)  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUATION OF
SUCH EVENT OF DEFAULT, AND CONCURRENTLY WITH WRITTEN NOTICE TO PLEDGOR, LENDER
(PERSONALLY OR THROUGH AN AGENT) IS HEREBY AUTHORIZED AND EMPOWERED SUBJECT TO
THE PROVISIONS OF THE MEMBER CONTROL AGREEMENT, TO TRANSFER AND REGISTER IN ITS
NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF THE PLEDGED
COLLATERAL, TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING
PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER
DENOMINATIONS TO COLLECT AND RECEIVE ALL CASH DIVIDENDS, INTEREST AND OTHER
DISTRIBUTIONS MADE THEREON (INCLUDING, WITHOUT LIMITATION, ALL TAX
DISTRIBUTIONS) TO SELL IN ONE OR MORE SALES AFTER TEN (10) DAYS’ NOTICE OF THE
TIME AND PLACE OF ANY PUBLIC SALE (WHICH NOTICE OF SALE SHALL INCLUDE A
DESCRIPTION OF THE RIGHT OF FIRST REFUSAL) OR OF THE TIME AT WHICH A PRIVATE
SALE IS TO TAKE PLACE (WHICH NOTICE PLEDGOR AGREES IS COMMERCIALLY REASONABLE)
THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL AND TO OTHERWISE ACT WITH
RESPECT TO THE PLEDGED COLLATERAL AS THOUGH LENDER WAS THE OUTRIGHT OWNER
THEREOF.  ANY SALE SHALL BE MADE AT A PUBLIC OR PRIVATE SALE AT LENDER’S PLACE
OF BUSINESS, OR AT ANY PLACE TO BE NAMED IN THE NOTICE OF SALE, EITHER FOR CASH
OR UPON CREDIT OR FOR FUTURE DELIVERY AT SUCH PRICE AS LENDER MAY DEEM FAIR, AND
LENDER MAY BE THE PURCHASER OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL
SO SOLD AND HOLD THE SAME THEREAFTER IN ITS OWN RIGHT FREE FROM ANY CLAIM OF
PLEDGOR OR ANY RIGHT OF REDEMPTION.  EACH SALE SHALL BE MADE TO THE HIGHEST
BIDDER, BUT LENDER RESERVES THE RIGHT TO REJECT ANY AND ALL BIDS AT SUCH SALE
WHICH, IN ITS DISCRETION, IT SHALL DEEM INADEQUATE.  DEMANDS OF PERFORMANCE,
EXCEPT AS OTHERWISE HEREIN SPECIFICALLY PROVIDED FOR, NOTICES OF SALE,
ADVERTISEMENTS AND THE PRESENCE OF PROPERTY AT SALE ARE HEREBY WAIVED AND ANY
SALE HEREUNDER MAY BE CONDUCTED BY AN AUCTIONEER OR ANY OFFICER OR AGENT OF
LENDER.  PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS MTR AS THE PROXY
AND ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED INTERESTS, WITH FULL POWER OF
SUBSTITUTION TO DO SO.  THE APPOINTMENT OF MTR AS PROXY AND ATTORNEY-IN-FACT IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE. 
IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED INTERESTS, THE APPOINTMENT OF MTR
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
INTERESTS WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
MEMBERS, CALLING SPECIAL MEETINGS OF MEMBERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED INTERESTS ON THE RECORD BOOKS OF THE
ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED INTERESTS OR
ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.

 

5

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, MTR SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH
RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR FOR ANY DELAY IN DOING SO.


 


(B)  IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE WHOLE OR
ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT ONE SALE,
SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE SECURED OBLIGATIONS, OR IF THE
PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY OF SUCH SALES, THE
HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO LENDER, IN ITS
DISCRETION, THAT THE PROCEEDS OF THE SALES OF THE WHOLE OF THE PLEDGED
COLLATERAL WOULD BE UNLIKELY TO BE SUFFICIENT TO DISCHARGE ALL THE SECURED
OBLIGATIONS, LENDER MAY, ON ONE OR MORE OCCASIONS AND IN ITS DISCRETION,
POSTPONE ANY OF SAID SALES BY PUBLIC ANNOUNCEMENT (WHICH PUBLIC ANNOUNCEMENT
SALE SHALL INCLUDE A DESCRIPTION OF THE RIGHT OF FIRST REFUSAL) AT THE TIME OF
SALE OR THE TIME OF PREVIOUS POSTPONEMENT OF SALE, AND NO OTHER NOTICE OF SUCH
POSTPONEMENT OR POSTPONEMENTS OF SALE NEED BE GIVEN, ANY OTHER NOTICE BEING
HEREBY WAIVED; PROVIDED, HOWEVER, THAT ANY SALE OR SALES MADE AFTER SUCH
POSTPONEMENT SHALL BE AFTER TEN (10) DAYS’ NOTICE TO PLEDGOR.


 


(C)  PLEDGOR RECOGNIZES THAT LENDER MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY
OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE OR MORE
PRIVATE SALES THEREOF IN ACCORDANCE WITH APPLICABLE LAW AND THE TERMS OF THE
LOAN DOCUMENTS.  PLEDGOR ALSO ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT
IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A
PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
PRIVATE SALE SHALL NOT BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY
UNREASONABLE MANNER SOLELY BY VIRTUE OF SUCH SALE BEING PRIVATE.  LENDER SHALL
BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE
PERIOD OF TIME NECESSARY TO PERMIT THE PLEDGED ENTITY TO REGISTER SUCH
SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (OR ANY
SIMILAR STATUTE THEN IN EFFECT), OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN
IF PLEDGOR AND THE PLEDGED ENTITY WOULD AGREE TO DO SO.


 


(D)  PLEDGOR AGREES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW THAT
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT IT
WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY APPRAISAL,
VALUATION, STAY, EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR HEREAFTER IN
FORCE IN ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT, OR THE
ABSOLUTE SALE OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL OR THE
POSSESSION THEREOF BY ANY PURCHASER AT ANY SALE HEREUNDER, AND PLEDGOR WAIVES
THE BENEFIT OF ALL SUCH LAWS TO THE EXTENT IT LAWFULLY MAY DO SO.  PLEDGOR
AGREES THAT IT WILL NOT INTERFERE WITH ANY RIGHT, POWER AND REMEDY OF LENDER
PROVIDED FOR IN THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY
OR BY STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE BY
LENDER OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS OR REMEDIES.  NO FAILURE OR
DELAY ON THE PART OF LENDER TO EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AND NO
NOTICE OR DEMAND WHICH MAY BE GIVEN TO OR MADE UPON PLEDGOR BY LENDER WITH
RESPECT TO ANY SUCH REMEDIES SHALL OPERATE AS A WAIVER THEREOF, OR LIMIT OR
IMPAIR LENDER’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR REMEDY
HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST PLEDGOR
IN ANY RESPECT.

 

6

--------------------------------------------------------------------------------


 


(E)  PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN
THIS SECTION 8 WILL CAUSE IRREPARABLE INJURY TO LENDER, THAT LENDER SHALL HAVE
NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE,
AGREES THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 8 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST PLEDGOR, AND PLEDGOR HEREBY WAIVES AND AGREES
NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH
COVENANTS EXCEPT FOR A DEFENSE THAT THE SECURED OBLIGATIONS ARE NOT THEN DUE AND
PAYABLE IN ACCORDANCE WITH THE AGREEMENTS AND INSTRUMENTS GOVERNING AND
EVIDENCING SUCH OBLIGATIONS.


 


9.  WAIVER.  NO DELAY ON LENDER’S PART IN EXERCISING ANY POWER OF SALE, LIEN,
OPTION OR OTHER RIGHT HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY BE GIVEN TO
OR MADE UPON PLEDGOR BY LENDER WITH RESPECT TO ANY POWER OF SALE, LIEN, OPTION
OR OTHER RIGHT HEREUNDER, SHALL CONSTITUTE A WAIVER THEREOF, OR LIMIT OR IMPAIR
LENDER’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OF SALE, LIEN,
OPTION, OR ANY OTHER RIGHT HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE
LENDER’S RIGHTS AS AGAINST PLEDGOR IN ANY RESPECT.


 


10.  ASSIGNMENT.  SUBJECT TO THE PROVISIONS OF THE MEMBER CONTROL AGREEMENT,
LENDER MAY ASSIGN, ENDORSE OR TRANSFER ANY INSTRUMENT EVIDENCING ALL OR ANY PART
OF THE SECURED OBLIGATIONS AS PROVIDED IN, AND IN ACCORDANCE WITH, THE CREDIT
AGREEMENT, AND THE HOLDER OF SUCH INSTRUMENT SHALL BE ENTITLED TO THE BENEFITS
OF THIS AGREEMENT.


 


11.  TERMINATION.  IMMEDIATELY FOLLOWING THE TERMINATION DATE, LENDER SHALL
DELIVER TO PLEDGOR THE PLEDGED COLLATERAL PLEDGED BY PLEDGOR AT THE TIME SUBJECT
TO THIS AGREEMENT, AND ALL INSTRUMENTS OF ASSIGNMENT EXECUTED IN CONNECTION
THEREWITH, FREE AND CLEAR OF THE LIENS HEREOF AND, EXCEPT AS OTHERWISE PROVIDED
HEREIN, ALL OF PLEDGOR’S OBLIGATIONS HEREUNDER SHALL AT SUCH TIME TERMINATE.


 


12.  LIEN ABSOLUTE.  ALL RIGHTS OF LENDER HEREUNDER, AND ALL OBLIGATIONS OF
PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 


(A)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR EVIDENCING ANY
SECURED OBLIGATIONS;


 


(B)  ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM
OF, ALL OR ANY PART OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR EVIDENCING ANY
SECURED OBLIGATIONS;


 


(C)  ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY GUARANTY, FOR
ALL OR ANY OF THE SECURED OBLIGATIONS;


 


(D)  THE INSOLVENCY OF THE BORROWER OR ANY GUARANTOR; OR


 


(E)  ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE
TO, OR A DISCHARGE OF, PLEDGOR.

 

7

--------------------------------------------------------------------------------


 


13.  RELEASE.  PLEDGOR CONSENTS AND AGREES THAT LENDER MAY AT ANY TIME, OR FROM
TIME TO TIME, IN ITS DISCRETION:


 


(A)  RENEW, EXTEND OR CHANGE THE TIME OF PAYMENT, AND/OR THE MANNER, PLACE OR
TERMS OF PAYMENT OF ALL OR ANY PART OF THE SECURED OBLIGATIONS; AND


 


(B)  EXCHANGE, RELEASE AND/OR SURRENDER ALL OR ANY OF THE COLLATERAL (INCLUDING
THE PLEDGED COLLATERAL), OR ANY PART THEREOF, BY WHOMSOEVER DEPOSITED, WHICH IS
NOW OR MAY HEREAFTER BE HELD BY LENDER IN CONNECTION WITH ALL OR ANY OF THE
SECURED OBLIGATIONS; ALL IN SUCH MANNER AND UPON SUCH TERMS AS LENDER MAY DEEM
PROPER, AND WITHOUT NOTICE TO OR FURTHER ASSENT FROM PLEDGOR, IT BEING HEREBY
AGREED THAT PLEDGOR SHALL BE AND REMAIN BOUND UPON THIS AGREEMENT, IRRESPECTIVE
OF THE VALUE OR CONDITION OF ANY OF THE COLLATERAL, AND NOTWITHSTANDING ANY SUCH
CHANGE, EXCHANGE, SETTLEMENT, COMPROMISE, SURRENDER, RELEASE, RENEWAL OR
EXTENSION, AND NOTWITHSTANDING ALSO THAT THE SECURED OBLIGATIONS MAY, AT ANY
TIME, EXCEED THE AGGREGATE PRINCIPAL AMOUNT THEREOF SET FORTH IN THE CREDIT
AGREEMENT, OR ANY OTHER AGREEMENT GOVERNING ANY SECURED OBLIGATIONS.  PLEDGOR
HEREBY WAIVES NOTICE OF ACCEPTANCE OF THIS AGREEMENT, AND ALSO PRESENTMENT,
DEMAND, PROTEST AND NOTICE OF DISHONOR OF ANY AND ALL OF THE SECURED
OBLIGATIONS, AND PROMPTNESS IN COMMENCING SUIT AGAINST ANY PARTY HERETO OR
LIABLE HEREON, AND IN GIVING ANY NOTICE TO OR OF MAKING ANY CLAIM OR DEMAND
HEREUNDER UPON PLEDGOR.  NO ACT OR OMISSION OF ANY KIND ON LENDER’S PART SHALL
IN ANY EVENT AFFECT OR IMPAIR THIS AGREEMENT.


 


14.  REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST PLEDGOR OR
ANY PLEDGED ENTITY FOR LIQUIDATION OR REORGANIZATION, SHOULD PLEDGOR OR ANY
PLEDGED ENTITY BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF PLEDGOR’S OR A PLEDGED ENTITY’S ASSETS, AND SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO
APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR
RETURNED BY ANY OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE
PREFERENCE”, “FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT
OR PERFORMANCE HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART
THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS
SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO
RESCINDED, REDUCED, RESTORED OR RETURNED.


 


15.  MISCELLANEOUS.


 


(A)  LENDER MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH AGENTS OR
EMPLOYEES AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS
PERTAINING TO ITS DUTIES HEREUNDER.


 


(B)  PLEDGOR AGREES TO PROMPTLY REIMBURSE LENDER FOR ACTUAL OUT-OF-POCKET
EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES, INCURRED BY
LENDER IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


(C)  NEITHER LENDER, NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT FOR ITS OR THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


 


(D)  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF PLEDGOR
AND ITS SUCCESSORS AND ASSIGNS (INCLUDING A DEBTOR IN POSSESSION ON BEHALF OF
PLEDGOR), AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF, AND BE
ENFORCEABLE BY, LENDER AND ITS SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.


 


16.  SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OR PROVISIONS HEREOF ARE
DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW, SUCH
INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR EFFECT THOSE PORTIONS OF THIS
AGREEMENT WHICH ARE VALID.


 


17.  NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS PROVIDED
HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER
COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE PARTIES BY ANY
OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE AND SERVE UPON ANY
OTHER PARTY ANY COMMUNICATION WITH RESPECT TO THIS AGREEMENT, EACH SUCH NOTICE,
DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL BE
IN WRITING AND SHALL BE GIVEN IN THE MANNER, AND DEEMED RECEIVED, AS PROVIDED
FOR IN THE CREDIT AGREEMENT.  LENDER SHALL DELIVER TO MTR IN CARE OF ROBERT L.
RUBEN, ESQUIRE AT RUBEN & ARONSON, LLP, 4800 MONTGOMERY LANE, SUITE 150,
BETHESDA, MARYLAND, 20814, COPIES OF ANY NOTICES SENT TO PLEDGOR.


 


18.  SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT ARE AND
SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER AND ARE
NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


 


19.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH SHALL, COLLECTIVELY AND SEPARATELY, CONSTITUTE ONE
AGREEMENT.


 


20.  BENEFIT OF LENDER.  ALL SECURITY INTERESTS GRANTED OR CONTEMPLATED HEREBY
SHALL BE FOR THE BENEFIT OF THE LENDER, AND ALL PROCEEDS OR PAYMENTS REALIZED
FROM THE PLEDGED COLLATERAL IN ACCORDANCE HEREWITH SHALL BE APPLIED TO THE
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT.


 


21.  AMENDMENT.  IF A PLEDGED ENTITY ISSUES ANY MEMBERSHIP INTERESTS TO PLEDGOR
AFTER THE DATE HEREOF, THIS AGREEMENT MAY BE AMENDED BY THE EXECUTION OF A
PLEDGE AMENDMENT IN THE FORM OF SCHEDULE II HERETO, WITHOUT THE CONSENT OR
APPROVAL OF PLEDGOR.  ALL OTHER AMENDMENTS, MODIFICATIONS AND WAIVERS WITH
RESPECT TO THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF THEY ARE IN WRITING AND
EXECUTED BY LENDER AND THE PLEDGOR WITH AN INTEREST OF THE PLEDGED COLLATERAL.

 

9

--------------------------------------------------------------------------------


 


22.  MEMBER CONTROL AGREEMENT.  ALL OF THE LENDER’S RIGHTS HEREUNDER ARE SUBJECT
TO THE PROVISIONS OF THE MEMBER CONTROL AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY PROVISION THEREOF WHICH REQUIRES THE PRIOR CONSENT OF MTR, WHICH
CONSENT MAY BE GRANTED OR WITHHELD IN MTR’S SOLE AND ABSOLUTE DISCRETION.


 


23.  NO BANKING OBLIGATION.  THE PLEDGED ENTITY DOES NOT HAVE ANY OBLIGATION
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY
AGREEMENT OR DOCUMENT ENTERED INTO IN CONNECTION WITH THE CREDIT AGREEMENT TO
MAINTAIN ITS ACCOUNTS OR ESTABLISH ANY BANKING RELATIONSHIP WITH LENDER.


 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

 

 

By:

 /s/ Thomas E. Fox

 

 

Its:

 President

 

 

 

 

CROWN BANK

 

 

 

 

 

 

 

By:

  /s/ Mark W. Lucke

 

 

Mark W. Lucke

 

 

Its: Vice President

 

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PLEDGED INTERESTS

 

Name and Address of Pledgor

 

Pledged Entity

 

Percentage Interest

 

 

 

 

 

 

 

Southwest Casino and Hotel Corp.

 

North Metro Harness Initiative, LLC

 

50

%

2001 Killebrew Drive, Suite 350

 

 

 

 

 

Minneapolis, MN 55425

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------